Citation Nr: 1225296	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-48 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 6, 2009, for a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).   38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty for training from June 23 to August 17, 1978, and active military service from September 1979 to September 1983, and from December 1990 to May 1991. 

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted a TDIU, effective August 6, 2009.  The Veteran has appealed for an effective date earlier than the one currently assigned.   

In November 2010, the Veteran moved to Muskogee, Oklahoma, and his claim was transferred to the Muskogee RO. 

In March 2011, the Board remanded the claim to afford the Veteran a personal hearing before the Board.

In June 2011, the Veteran testified before an Acting Veterans Law Judge (AVLJ) sitting at the RO.  A copy of the hearing transcript is of record.  However, because the AVLJ who conducted the June 2011 hearing is no longer employed by the Board, an additional hearing was offered to the Veteran in a February 2012 letter.  To date however, no response has been received by the Veteran.  As such, the Board concludes that the Veteran wishes to proceed with this claim without an additional Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks an effective date prior to August 6, 2009, for the award of a TDIU. 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b) (2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable). 

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating an intent to apply for one or more benefits. The benefit being sought must be identified. 38 C.F.R. § 3.155.  An informal claim must also be in writing.  Rodriguez v. West, 189 F.3d 1351(Fed. Cir. 1999). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

In this case, the Veteran asserts that his TDIU should be assigned effective from 2008.  Specifically, he contends that he has not worked since 2008 and that his TDIU should be assigned effective from the date he applied for non service connected pension.  

A review of the record reflects that on February 13, 2008, the Veteran's VA Form 21-8949 ["Veteran's Application for Increased compensation based on Unemployability"] was received.  He indicated that on October 19, 2002, his back disability affected full-time employment and became too disabled to work.  He also indicated that he last worked full-time on February 11, 2008.  

At that time, the Veteran was service connected for chronic strain of the right interscapula region (10%), and chronic neuritis, right posterior superior iliac crest (10%), for a combined rating of 20 percent.  See October 2006 rating decision.  

VA examiners in May 2008, November 2009, and January 2010 opined that the Veteran was precluded from physical and sedentary employment due to constant pain.  

Thereafter, in a July 2008 rating decision, the RO granted entitlement to nonservice connected pension, effective May 19, 2008.  In that rating decision, the RO also granted service connection for thoracolumbar strain secondary to strain of right interscapula region (40%), and continued the 10 percent rating for right posterior superior iliac crest.  The issues of entitlement to a TDIU and increased rating for chronic strain of the right interscapula region were deferred.

In an October 2008 rating decision, as well as a rating decision dated on February 5, 2010, the RO denied the Veteran's TDIU claim.

In September 2009, VA received from the Veteran another VA Form 21-8949.  On that form, he indicated that he last worked full-time in 2008, and also became too disabled to work at that time.  

In a rating decision dated on February 5, 2010, the RO granted service connection for a left knee disability (10%), a separate 10 percent rating for instability of the left knee; granted service connection for hearing loss (0%); granted service connection for disability of the 1st metatarsal of the left foot (0%); and continued 10 percent ratings for thoracolumbar strain, strain of the right interscapular region, and chronic neuritis of the right posterior superior iliac crest.  The combined rating was 60 percent, effective from August 6, 2009.  The RO also denied entitlement to a TDIU.  

However, in a rating decision dated on February 11, 2010, the RO determined that clear and unmistakable error had existed in the February 5, 2010, rating decision, in that it denied entitlement to TDIU.  Accordingly, entitlement to a TDIU was established from August 6, 2009.  The RO indicated that the schedular criteria had been met as of August 6, 2009, insofar as some of his service-connected disabilities arising from a common etiology had a combined rating of 60 percent and therefore constituted a single disability for total rating purposes.  

During his Board hearing, the Veteran reiterated his contention that the effective date should be on February 13, 2008, when he first submitted the VA Form 21-8949.  

The Veteran testified that he had applied for VA vocational rehabilitation in August 2008, but had been denied.  The Board notes that VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. §  3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  VA must attempt to obtain records regarding any application for Vocational Rehabilitation.  That folder could contain information relevant to his claim.

The Veteran also testified that he had a disability claim pending with the Social Security Administration (SSA).  Because any SSA decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claim, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain from the SSA any records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available. 

2.  Obtain the Veteran's VA vocational-rehabilitation folder and associate it with the claims file. 

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



